JUDGMENT

                                         Court of Appeals
                                    First District of Texas
                                          NO. 01-13-00760-CR

                                 IRIS ROSALES GUERRA, Appellant

                                           V.

                                   THE STATE OF TEXAS, Appellee

               Appeal from the 208th District of Harris County. (Tr. Ct. No. 1369989).

       This case is an appeal from the final judgment signed by the trial court on July 29, 2013. After
submitting the case on the appellate record and the arguments properly raised by the parties, the Court
holds that the trial court’s judgment contains no reversible error. Accordingly, the Court affirms the trial
court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 30, 2014.

Panel consists of Justices Higley, Bland, and Sharp. Opinion delivered by Justice Sharp.